PER CURIAM:
On June 3, 1982, claimant was driving north on Interstate 77 between mile markers 125 and 126, when the right front tire of his automobile caused a piece of pavement to come out of the surface of the road. The right rear tire of claimant’s 1980 Datsun 310 struck the pavement, causing the tire to go flat. Claimant seeks $50.39 for the replacement of the tire.
The State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins vs. Sims, 130 W. Va. 645, 46 S.E.2d 81 (1947). In order for the respondent to be found liable for damages caused by a defect in the road, the respondent must have had either actual or constructive notice of the defect. There was no evidence of notice in this claim and, therefore, the claim must be denied.
Claim disallowed.